Title: Board of Visitors, University of Virginia, 15 July 1830
From: Board of Visitors, University of Virginia
To: 


                        
                            
                                
                            
                            
                                
                                    
                                
                                
                            
                        
                        The Board met according to adjournment.
                        Resolved That the Visitors will expect from the professors a faithful compliance with those enactments which
                            require weekly and other reports to the Chairman, and, in general, that marked attention to the laws of the Institution
                            which is necessary to recommend them to the respect and observance of the Students.
                        Resolved, That Mr. Conway’s application for the reimbursement of an account paid by him for converting a
                            window of a dormitory into a door amounting to $ be referred to the Executive Committee.
                        The Rector appointed Mr. Cabell, Mr. Randolph & Genl. Cocke to act as a Committee of Inspection; and
                            Mr. Johnson to act as a committee of Finance, during the present session of the Board.
                        The Board then adjourned till tomorrow 8. O.Clock.
                        
                            
                                
                            
                        
                    